DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed 6/24/2021 have been considered.  Claim 1 has been amended.  Claims 1-3 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the limitation of “the entire upper layer permanently fused to the entire lower layer to form a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Marrache (PGPub. 2009/0144900) in view of Walker (US Pat. No. 4,788,729).
With regard to Claim 1:
Marrache discloses:  A dual-function sheet (10), comprising:  an upper layer (40) having an upper surface and an underside surface, the upper layer comprising fabric material ([0018]); a lower layer (20) having an upper surface and an underside surface, the lower layer comprising plastic material ([0018])…whereby the underside surface of the lower layer is configured to contact a mattress to be covered by the dual-function sheet, and the upper surface of the upper layer is configured to contact a person (Figs. 1-4; [0017-0019]).
However, Marrache does not explicitly disclose:  the entire upper layer permanently fused to the entire lower layer to form a unitary sheet. 
Nevertheless, Walker teaches an air mattress comprising an upper fabric layer (114) integrally joined and bonded to a lower layer (113) made of plastic (Figs. 15, 17, 18), for the purpose of creating strong, flexible, water-resistant, air impervious walls that do not deteriorate over time (Col 8 lines 10-19).
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified how the upper layer attaches to the lower layer in Marrache with the teachings of such that the modifications yield:  “the entire upper layer permanently fused to the entire lower layer to form a unitary sheet”, for the purpose of creating a strong, flexible, and water-resistant sheet.
With regard to Claim 2:
Marrache (as modified above) discloses the invention as described above.
Furthermore, Marrache discloses:  whereby the plastic material is waterproof ([0018]).
With regard to Claim 3:
Marrache (as modified above) discloses the invention as described above.
Furthermore, Marrache discloses:  whereby the plastic material is water-resistant (See [0018], additionally material that is waterproof is also inherently water-resistant).
Response to Arguments
Applicant’s arguments, see the Remarks filed 6/24/2021, with respect to the 102 rejection of Claim 1 under Marrache have been fully considered and are persuasive. Therefore, the rejection has been respectfully withdrawn.  However, upon further consideration, a new 103 ground(s) of rejection is made as being unpatentable over Marrache in view of Walker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RAHIB T. ZAMAN/
Examiner
Art Unit 3673

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673